Citation Nr: 1745390	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1968.  His personnel records show that he was stationed in Vietnam from July 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of this proceeding has been associated with the electronic record.  

In October 2015, the Board remanded the matter for further development.  With respect to the issues decided herein, the Board directed the Agency of Original Jurisdiction (AOJ) to do the following actions: request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders, to include obtaining all VA clinical records dated from October 2014 to the present, specifically x-ray reports, as well as records from the State of Oklahoma Worker's Compensation Office from the early 1990s; conduct appropriate stressor development; and afford the Veteran a VA psychiatric examination.  Review of the record shows that the AOJ requested information regarding private treatment records as well as the Workman's compensation records.  However, to date, no response has been received.  Moreover, VA treatment records were associated with the record.  Further, as discussed further below, additional stressor development was deemed to not be necessary and a VA psychiatric examination was done in July 2016.  As such, the Board's remand directives were substantially complied with as to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issues of entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or due to exposure to herbicides addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The evidence fails to show that the Veteran has a current diagnosis of left hip disability for VA purposes at any time during the pendency of the appeal.  

3.  The evidence fails to show that the Veteran has a current diagnosis of right hip disability for VA purposes at any time during the pendency of the appeal.

4.  The Veteran has not met the diagnostic criteria for a diagnosis of PTSD or any other acquired psychiatric disorder for VA purposes at any time during the pendency of the appeal.



CONCLUSIONS OF LAW

1.  The criteria for service connection for neck disability have not been met.  38 U.S.C.A. §§ 1101,1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  

The Veteran has not been afforded an examination in connection with his claims for neck, left hip and right hip disorders; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for his neck disorder, service treatment records are silent with respect to any injuries, complaints or diagnosis pertaining to the neck and the first post-service medical evidence of any reports of neck pain is many years after service.  Moreover, importantly, as discussed further below, there is no competent or credible evidence that any current disability may be associated with any injury in service.  Likewise, with respect to the hips, service treatment records are silent with respect to any injuries, complaints or diagnosis pertaining to the hips and the post-service medical evidence is silent with respect to any diagnosed hip disorder.  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any competent and/or credible evidence indicating that a neck disorder may be linked to service as well as any competent evidence of a current bilateral hip disability, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection.    

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck

The Veteran is seeking service connection for a neck disability.  The Veteran reported that while under a mortar attack, he was running down to defense bunkers and tripped hitting his neck and back on a wall.  He further testified that the pain just happened that one time in service and then started again approximately 20 years later in the early 1990s.  At that time, he hit his head on a pipe standing up and then subsequently developed severe neck pain.   He claimed that this was the same neck pain he experienced in service.  

Service treatment records are silent with respect to any complaints, injuries or diagnosis pertaining to the neck.  The Veteran's March 1968 service examination prior to discharge showed that the neck and spine were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran was silent with respect to any neck problems.  While unrelated disorders were noted by the examining physician, it was clearly stated that the Veteran denied all other significant medical and surgical history.  

Post-service private records showed that in May 2009, the Veteran reported neck and right shoulder pain, which the Veteran claimed was a nerve problem from old injury.  Examination of the neck was negative for any abnormalities and no diagnosis pertaining to the neck was given.  Follow up record in October 2011 showed no reports of neck pain.  

However, VA clinical records beginning in 2014 showed reports of neck pain.  A November 2014 x-ray showed disc disease and degenerative changes.  There was apparent bony fusion of the L3-4 vertebral bodies.  Nevertheless, there was no indication that the neck disorder was related to any incident in service.  

Based on the evidence of record, the Board must find that service connection for neck disability is not warranted.  Although the Veteran reported hitting his neck on a wall during service and the Board has not reason to doubt his veracity with respect to this incident, the discharge examination showed that the neck was clinically evaluated as normal.  Moreover, the Veteran expressly denied neck problems at that time.  In other words, there is no evidence of a chronic neck disability upon discharge from service.  Rather, the Veteran himself reported that he did not experience any neck pain again until after another injury in the early 1990s.  Importantly, the first medical evidence any neck symptoms is not until May 2009, approximately 41 years after service.  Moreover, follow up records until the 2014 VA clinical records are silent with respect to any complains of neck pain.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Importantly, as the first diagnosis of arthritis was in 2014, the service incurrence of such may not presumed.  

Significantly, as outlined above, there is no medical evidence showing pertinent symptoms since service.  Moreover, there is no lay evidence of pertinent symptoms since service.  See Walker, cited above.  Again, the Veteran himself testified that it was 20 years before he experienced neck pain again after service.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran has reported injuring his neck in service.  However, again, the medical evidence is silent for any findings of a chronic neck disorder for many years.  Moreover, the Veteran is not competent to directly link his current disability to an injury in service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

In sum, aside from the Veteran's unsupported assertion that his current neck disability is related to an injury in service, there is otherwise no competent lay or medical evidence even suggesting an association between the Veteran's current neck disability and service.  At no point during the course of the appeal has the Veteran provided any evidence suggesting a link between a current neck disability and service.  Significantly, there is no medical evidence showing a diagnosis of a neck disorder until 2014, approximately 46 years following the Veteran's discharge from service.  Again, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for a neck disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Left and Right Hips

The Veteran is seeking service connection for left and right hip disabilities.  He generally asserts that while stationed in Alaska, when it was snowing, he had to hold onto a rope to climb up a mountain to get to the power plant where he worked.  He reported that he would slip, fall and hit his hips.  He further reported that this hips have hurt since that time.  However, at the Board hearing, the Veteran testified that he had not received any treatment for his hips.  

Service treatment records are silent with respect to any complaints, injuries or diagnoses pertaining to the hips.  Importantly, the March 1968 service examination prior to discharge showed that the lower extremities were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran was silent with respect to any bilateral hip problems.  While unrelated disorders were noted by the examining physician, it was clearly stated that the Veteran denied all other significant medical and surgical history.  

Post-service, an October 2011 private clinical record noted that the Veteran reported left hip pain that was better since moving wallet.  On examination, no abnormalities were observed and the Veteran had normal movement in all extremities.     

VA clinical records are also silent with respect to any findings of any chronic left and right hip disorders.

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has left and right hip disabilities for VA purposes.  In this regard, the medical evidence of record does not show a diagnosis of any such disorder.  At the Board hearing, the Veteran was notified that there was no evidence of a current diagnosis and asked to submit such evidence.  However, nothing has been submitted.  Importantly, all the VA clinical records and private records are silent with respect to any chronic disability of the hips.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that Court found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  In the instant case, based on the evidence of record, the Veteran has not suffered from any disabilities of the hips at any point during the course of the appeal or, for that matter, prior to the appeal period.  Again, all of the medical evidence of record is silent with respect to any diagnosed hip disorder.

Again, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously considered and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, the Veteran is competent to describe symptoms and to report a continuity of symptoms since service.  However, while he can describe symptoms, including pain, he is not competent to diagnose a chronic disability of the left and right hips.  Significantly, pain alone is not a disability for service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285  (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board finds that medical experience is required to diagnose such disability and that the Veteran has not shown that he has such experience.  Thus, his contentions that he currently has disorders of the left and right hips are outweighed by the medical evidence of record.  

In conclusion, the preponderance of the evidence is against service connection for left and right hip disabilities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder, to include PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has asserted that he has an acquired psychiatric disorder due to his service in Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Further, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

For cases certified to the Board after August 4, 2014, as in the instant case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  

Regarding in-service stressors, during the May 2015 Board hearing, the Veteran testified as to four different stressors during his 120 days in Vietnam: (1) that he was subjected to several episodes of mortar fire, (2) that he witnessed an explosion of an 18 wheeler box 50 yards away, (3) that he witnessed a helicopter accident at Bien Hoa Air Force Base where six people died, and (4) that he was fired upon by enemy fire while riding a motorcycle with his friend in a "free fire zone."  In a subsequent May 2016 statement, the Veteran reiterated these stressors.  

In the instant case, service personnel records do not show that the Veteran was the recipient of any combat medals or engaged in combat with the enemy.  Although the Board remanded this case to verify the stressors outlined above, it appears that the AOJ determined that the Veteran's stressors were based on his fear of hostile military or terrorist activity.  In turn, the Veteran's lay testimony alone established the occurrence of the claimed in-service stressor and further verification is not necessary.  See Stegall, cited above.  

The Board now turns to whether the Veteran has been diagnosed with an acquired psychiatric disorder, to include PTSD, based on his in-service stressors.  In this regard, the Veteran was afforded an initial PTSD VA fee-based examination in December 2011.  However, after reviewing the record and examining the Veteran, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disorder.   

However, in support of his claim, the Veteran submitted a January 2013 private opinion.  The examiner determined that the Veteran had severe and chronic PTSD, Major Depression and Anxiety NOS.  The examiner noted that the Veteran was in Vietnam in 1965 and served in the United States Air Force. The examiner also determined that the Veteran's symptoms had all come from his time spent in Vietnam.  The examiner proceeded to describe severe psychiatric symptoms.  The examiner determined that the Veteran had marked problems with activities of daily living and could not be gainfully employed.  He also indicated that the Veteran only lived independently with a great deal of help from his wife and son.  

VA and private treatment records are also silent with respect to any diagnosed acquired psychiatric disorder.  A PTSD screen in November 2014 was negative.  

On remand, the Veteran was afforded another VA examination.  After reviewing the record and examining the Veteran, the examiner determined that he did not meet the diagnostic criteria for PTSD or any other acquired psychiatric disability.   The Veteran was alert, well-oriented and cooperative.  He was appropriately dressed and groomed.  Speech was normal and eye contact was good.  Mood was euthymic with congruent affect.  Thoughts were linear, logical and goal directed. Memory was grossly intact.  Attention and concentration were within normal range.  He denied past or current suicidal or homicidal ideation, intent or plans.

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disability, to include PTSD, is not warranted as the evidence fails to show that the Veteran meets the diagnostic criteria for a diagnosis of an acquired psychiatric disability, to include PTSD.  Initially, the Board recognizes that the January 2013 private opinion found that the Veteran had PTSD, major depression and anxiety due to his service in Vietnam and described severe psychiatric symptoms.  In this regard, the examiner outlined very serious symptoms, including marked problems with hygiene.  In light of the nature and severity of these symptoms, it would be reasonable to assume that such symptoms, especially the hygiene, would be documented elsewhere in VA and private treatment records.  However, all such records are silent with respect to any such psychiatric symptoms.  The examiner also indicated that the Veteran was only able to live independently because of assistance from his wife and son.  However, the record shows that his wife was awarded aid and attendance based on the need of daily assistance from another person since July 2011.  Moreover, permanent incapacity for self-support has been established for the Veteran's son.  In other words, the Veteran appears to be taking care of his wife and son as opposed to the alternative as claimed by the examiner.  

Importantly, both VA examinations, after examining the Veteran and reviewing the record, found that he did not meet the diagnostic criteria for PTSD or any other acquired psychiatric disorder.  Importantly, again, at the most recent VA examination, the Veteran was alert, well-oriented and cooperative.  He was appropriately dressed and groomed.  Speech was normal and eye contact was good.  Mood was euthymic with congruent affect.  Thoughts were linear, logical and goal directed. Memory was grossly intact.  Attention and concentration were within normal range.  He denied past or current suicidal or homicidal ideation, intent or plans.  As such, given that the private opinion is wholly inconsistent with the remaining evidence of record, it is accorded no probative weight on the question of whether the Veteran meets the diagnostic criteria for PTSD or any other psychiatric disorder as is required for VA compensation purposes and, in turn, is outweighed by the VA examinations and remaining evidence of record.  

The VA examinations clearly determined that the Veteran did not meet the diagnostic criteria for a mental disorder, to include PTSD.  The VA examinations were performed by licensed medical professionals and were based on a thorough review of the record, including the private opinion, and examination of the Veteran.  The most recent examiner was informed of the Veteran's in-service stressors and was directly requested to determine whether the Veteran met the criteria for PTSD or any other psychiatric disorder based on such stressors; however, the examiner still determined that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disorder.  

The Board has considered statements from the Veteran.  Here, the Veteran is competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have determined that the Veteran does not meet the criteria for an acquired psychiatric disability, to include PTSD, which is an inherently medical question.  Importantly, the Veteran is not competent to render a diagnosis of PTSD or any other acquired psychiatric disorder as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran and is not shown to have such experience.  In order to be granted compensation for an acquired psychiatric disorder, to include PTSD, regulations require that the diagnosis be established under current medical guidelines.  As described above, after two VA examinations, medical professionals have found that the Veteran does not meet those diagnostic criteria.  

In sum, based on the probative evidence of record, the Board finds that the Veteran has not suffered from any psychiatrically disability, to include PTSD, at any point during the course of the appeal or, for that matter, prior to the appeal period.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for neck disability is denied.

Service connection for left hip disability is denied.  

Service connection for right hip disability is denied.

Service connection for acquired psychiatric disorder, to include PTSD, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board previously remanded the issue of service connection for hypertension to obtain an addendum opinion.  Specifically, the Board requested opinions on whether the Veteran's hypertension was proximately due to or aggravated by his service-connected diabetes; and whether it had its onset in service or was otherwise related to service, to include due to exposure to herbicides.   An addendum opinion was obtained in July 2016.  The examiner found that the Veteran's hypertension was less likely than not proximately due to, the result of, or aggravated by his service-connected diabetes; and offered a detailed rationale for this opinion.  However, the examiner did not offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to service, to include as a result of his presumed in-service exposure to herbicides as specifically directed by the Board.  The examiner was also to consider the latest findings from the National Academies of the Sciences updates to Agent Orange, as the Academy has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  As such, this case must be returned to the AOJ in order to comply with the Board's remand.  See Stegall, cited above.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who provided the July 2016 opinion regarding the Veteran's hypertension.  If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner is to offer opinion as to whether it is at least as likely as not that the Veteran's hypertension had onset in service, or is otherwise etiologically related to service, to include as a result of his presumed in-service exposure to herbicides. In this regard, the examiner is to consider the latest findings from the National Academies of the Sciences updates to Agent Orange, as the Academy has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examiner must provide a detailed rationale for the opinion. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for hypertension should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


